Citation Nr: 1008067	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO.  08-36 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a higher initial evaluation for 
posttraumatic stress disorder (PTSD) with major depression, 
currently assigned a 50 percent evaluation.

2.  Entitlement to service connection for a right shoulder 
disability.

3.  Entitlement to service connection for a thoracic spine 
disability.

4.  Entitlement to service connection for a lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from October 2003 to April 
2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of February 2007, which granted service connection for PTSD 
(the Veteran disagreed with the 50 percent rating assigned in 
that decision) and denied service connection for right 
shoulder and back disabilities.  While the back disability 
was not further specified, the evidence, particularly X-ray 
evidence of a thoracic spine disability within 2 months of 
the Veteran's separation from service, is sufficient to 
support a grant concerning that condition, the evidence 
pertaining to the lumbar spine is not, but is suggestive 
enough to warrant further development.  To ensure prompt 
implementation of the grant of service connection for the 
thoracic spine disability, the Board finds that the issue 
developed as service connection for a back disability should 
be separated into disabilities involving the thoracic and 
lumbar spinal segments.  

The issues involving a higher rating for PTSD and service 
connection for a lumbar spine disability are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran does not currently have a chronic right 
shoulder disability.

2.  Scoliosis and vertebral anterior wedging of the thoracic 
spine were of service onset.



CONCLUSIONS OF LAW

1.  A right shoulder disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110 
(West 2002); 38 C.F.R. § 3.303 (2009).

2.  Scoliosis and vertebral anterior wedging of the thoracic 
spine were incurred in active service.  38 U.S.C.A. §§ 1101, 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In a letter dated in October 2005, prior to the initial 
adjudication of the claims, the RO advised the claimant of 
the information necessary to substantiate the claims for 
service connection, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  He was told that the evidence must show a 
relationship between his current disabilities and an injury, 
disease or event in military service.  He was advised of 
various types of lay, medical, and employment evidence that 
could substantiate his service connection claims.  In June 
2008, he was also provided with information regarding ratings 
and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  The case was subsequently readjudicated in a 
September 2008 statement of the case.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

Service treatment records have been obtained, as have all 
identified VA treatment records.  The appellant has not 
identified any other potentially relevant records.  VA 
medical examinations and opinions were obtained.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  The examinations 
described the disabilities in sufficient detail for the Board 
to make an informed decision on the issues decided below.  
See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Thus, the Board finds that all necessary notification and 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

II.  Service Connection

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection, a Veteran must show (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the current disability and the in-
service disease or injury (or in-service aggravation), "the 
so-called 'nexus' requirement."  Holton v. Shinseki, 557 
F.3d 1362 (Fed. Cir. Mar. 5, 2009); Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  

The veteran's DD Form 214 discloses that he received the 
Combat Infantryman Badge (CIB) due to combat service in Iraq.  
In the case of any veteran who engaged in combat with the 
enemy in active service, there is a relaxed standard of proof 
for combat-related claims.  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2009).  Collette v. Brown, 82 
F.3d 389 (Fed. Cir. 1996).  This reduced evidentiary burden 
relates only to the issue of service incurrence, and not to 
whether the veteran has a current disability or whether a 
current disability is linked to the incident in service; 
those two questions require medical evidence.  See Huston v. 
Principi, 18 Vet. App. 395, 402 (2004); Clyburn v. West, 12 
Vet. App. 296, 303 (1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (here the Federal Circuit distinguished 
between the examples of a broken leg versus cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau, at 
1377.  

Although a Veteran's testimony cannot be rejected simply 
because it was not reported contemporaneously to service, or 
noted in the service medical records, the Board still must 
determine whether lay evidence is credible, in light of 
factors such as possible bias or conflicting statements, and 
the absence of contemporaneous medical evidence is a factor 
that may be weighed against the lay evidence of record.  See 
Buchanan, at 1337.  In this regard, competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

Service treatment records show that the Veteran was seen in 
January 2005 with right acromioclavicular pain and low back 
pain.  Examination of the shoulder was normal.  On the March 
2005 post-deployment examination, the Veteran reported right 
shoulder pain for four months, and back pain.  

After service, on a VA orthopedic consult in September 2005, 
the Veteran complained of right shoulder pain.  On 
examination, X-rays were normal, there was no gross external 
anatomical deformity, derangement, or focal regional atrophy.  
There was no laxity, subluxation, disarticulation, and range 
of motion was full with no limitations.  All other 
examination findings were normal.  The assessment was 
probable mild right shoulder tendonitis, bursitis.  

On a VA examination in December 2005, although the Veteran 
complained of pain on certain activities, findings were 
normal, and the examiner concluded that it was a normal 
shoulder examination.  

VA treatment records show that he again complained of right 
shoulder pain in January 2006, but, again, no abnormal 
findings were reported.  Outpatient treatment records dated 
from November 2006 to August 2008 do not show any complaints 
or abnormal findings pertaining to the shoulder.  The medical 
records continue to show that the veteran does not have a 
diagnosis of a chronic right shoulder disability.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted."); 
dismissed in part and vacated in part on other grounds, 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  
Absent the current existence of a claimed condition, there 
may be no service connection.  Degmetich v. Brown, 104 F.3d 
1328 (1997).  Therefore, the preponderance of the evidence is 
against the claim, and the claim must be denied.  

In reaching this determination, the Board is mindful that all 
reasonable doubt is to be resolved in the Veteran's favor.  
However, the preponderance of the evidence is against the 
claim, and the claim must be denied.  38 U.S.C. § 5107(b); 
see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

With respect to the back, specifically the thoracic spine, X-
rays in May 2005 disclosed mild scoliosis and mild anterior 
wedging of a mid-thoracic vertebral body.  In November 2006, 
a VA physician noted that the anterior wedging of the 
thoracic vertebral body was presumably traumatic.  When 
considered with the complaints of back pain in service, and 
the brief period of time that elapsed between his discharge 
and the initial X-rays evidence of a thoracic spine disorder, 
the evidence is sufficient to warrant service connection for 
scoliosis and anterior wedging of a thoracic vertebral body.  
In reaching this determination, the benefit-of-the-doubt rule 
has been applied.  38 U.S.C. § 5107(b); see Ortiz, supra; 
Gilbert, supra.  


ORDER

Service connection for a right shoulder disability is denied.

Service connection for scoliosis of the thoracic spine and 
anterior wedging of a thoracic vertebral body is granted.


REMAND

With respect to the claim for a higher rating for PTSD, on 
the January 2007 VA examination, it was noted that the 
Veteran was self-employed, in real estate, investments, and a 
small advertising agency.  He reported that he had been 
attending college, but had to drop out the current quarter 
due to lack of funds.  The examiner noted that there appeared 
to be some recent deterioration in his functioning.  In his 
November 2008 substantive appeal, the Veteran said that his 
business had "all but failed," and that he was on track to 
flunk his two college courses.  He also said that he had not 
worked in three years.  He felt these problems were due to 
PTSD.  This indicates that there may be a worsening in the 
Veteran's condition, and he is entitled to a new VA 
examination where there is evidence that the condition has 
worsened since the last examination.  Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).  In addition to an 
examination, recent treatment records should be obtained.  In 
view of his statement regarding having not worked for three 
years, the RO should also clarify whether he is claiming to 
be unemployable due to service-connected PTSD; if so, the 
matter of entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU rating) should be addressed by the RO.  
See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Concerning the claim for service connection for a lumbar 
spine disability, the Veteran complained of low back pain in 
service, and he has complained of lumbosacral back pain on 
numerous occasions since service.  In April 2006, VA 
treatment records show that lumbosacral spine X-rays had been 
ordered; however, there are no records or reports of any such 
X-rays in the claims file, or even that an examination was 
ever conducted.  Other symptoms such as tenderness to 
palpation have been reported.  In view of these factors, the 
Veteran should be afforded a VA examination specifically of 
the lumbosacral spine, with X-rays.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him 
whether, in reference to his statement in 
his substantive appeal that he has not 
worked for three years, he is claiming to 
be unemployable due to service-connected 
disabilities.  Provide a TDIU application, 
and tell him to complete and return the 
form.  Take appropriate action based on 
his response.

2.  Obtain the following VA records:
*  all records of VA treatment or 
evaluation for PTSD with depression, 
and/or a lumbar spine disability dated 
from August 2008 to the present.  
*  the report of any X-rays of the 
lumbosacral spine taken in or after April 
2006.  

3.  After any such evidence has been 
associated with the claims file, schedule 
the veteran for a VA psychiatric 
examination to determine the severity of 
his PTSD.  The claims file must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  All 
pertinent signs and symptoms necessary for 
rating the disability should be reported, 
with an emphasis on the degree of 
resulting occupational and social 
impairment due to PTSD with major 
depression which the symptoms may be 
expected to cause.  See General Rating 
Formula for Mental Disorders (38 C.F.R. § 
4.130).  A GAF score should be assigned 
and explained for the PTSD with major 
depression symptoms.  

4.  Schedule the veteran for a VA 
orthopedic examination, to determine 
whether he has a lumbar spine disability, 
and, if so, an opinion as to whether it is 
related to service, including combat duty.  
The opinion should also address whether 
any lumbosacral disorder is proximately 
due or the result of the now service-
connected thoracic spine disability or 
whether there is any incremental increase 
in the level of severity of any 
lumbosacral disorder caused by the 
thoracic spine disability.  The entire 
claims folder and a copy of this REMAND 
should be made available to the physician 
prior to the examination.  If there is no 
report of the X-rays ordered in April 
2006, or if otherwise indicated, X-rays 
and any other necessary studies should be 
performed.  

With respect to probability, it would be 
helpful if the examiner would use the 
following language in his or her opinion, 
as may be appropriate: "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is less than 50% likelihood).  
The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The complete 
rationale for all opinions expressed must 
be provided.  

5.  Thereafter, readjudicate the claims on 
appeal.  If any decision is less than a 
full grant of the benefit sought, furnish 
the veteran with a supplemental statement 
of the case, and provide him an 
opportunity to respond, before the case is 
returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


